* RECE|VED |N
Francisco Arzate #1821766 couRT oF chMlNALAPPEALs

3001 S. Emil Dr.
. ~ Y sep 10 2015
_ Beeville, TX 78102 -
September 7,2015

AbelAcosta,C!<-)n<

RE: Ex?Parte Francisco Arzate/ Art.ll.07 Habeas_Corpus#l3l7247-A

Dear Honorable Clerk,

I am writing to find out what the status is on my original
application for writ of habeas corpus. `I recieved service on the
fact that the Clerk of the trial court submitted the`¢documents
from the order as required by the Court of Crimnal Appeals.

Would you please tell me when my issue will be docketed for_ t

'hearing? Thank you for your time and attention in this matter.

    
   
 

espectfully,

 

FraKEisco Arzate